*155
ORDER

PER CURIAM.
Audrey Davis was convicted of second degree murder and armed criminal action. His conviction was affirmed on direct appeal. Davis sought Rule 29.15 post-conviction relief, claiming his constitutional rights were infringed by the State’s discovery violation and his counsel’s failure to locate a key witness for trial. He appeals the denial of the Rule 29.15 motion. For reasons stated in the Memorandum provided to the parties, we affirm the motion court’s judgment. Rule 84.16(b).